THE THIRTEENTH COURT OF APPEALS

                                    13-21-00227-CV


     MADERA'S FAVOR OF GOD , LLC D/B/A PAYLESS PLUMBING SERVICES
        (INCORRECTLY NAMED PAYLESS PLUMBING SERVICES, INC.)
                                  v.
       GREAT AMERICAN INSURANCE GROUP A/S/O SHARYLAND I.S.D.


                                   On Appeal from the
                   County Court at Law No. 4 of Hidalgo County, Texas
                          Trial Court Cause No. CL-18-5065-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal will be taxed against the

party incurring the same.

      We further order this decision certified below for observance.

October 14, 2021